DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“an air suction portion configured to apply a suction force to a circumferential surface of the belt, the air suction portion being configured to switch the suction force between a first suction force capable of holding the sheet on the circumferential surface and a second suction force that allows the sheet to be separated from the circumferential surface,
the conveyance portion being configured to rotate the belt to convey the sheet from the transfer portion toward the fixing portion; and
a controller configured to control a sheet conveyance speed of the fixing portion, the suction force of the conveyance portion, and a rotation speed of the belt,

wherein the controller is configured to execute a first switching process of switching the suction force applied to the circumferential surface from the first suction force to the second suction force while rotating the belt, in a case where a leading end of the sheet has reached the fixing nip portion in a state in which the sheet is nipped by the transfer nip portion,” [emphasis added]. Claims 2-13 are considered allowable by virtue of their dependence on claim 1.
Moteki et al. US 2012/0087687 A1 teaches an air suction portion with a first suction force and a second suction force, but fails to teach or suggest execute a first switching process of switching the suction force applied to the circumferential surface from the first suction force to the second suction force while rotating the belt, in a case where a leading end of the sheet has reached the fixing nip portion in a state in which the sheet is nipped by the transfer nip portion.
Fujita et al. US 2008/0111297 A1 teaches an air suction portion with a first suction section and a second suction section, but fails to teach or suggest execute a first switching process of switching the suction force applied to the circumferential surface from the first suction force to the second suction force while rotating the belt, in a case where a leading end of the sheet has reached the fixing nip portion in a state in which the sheet is nipped by the transfer nip portion.
Garcia Verdugo et al. US 2018/0009240 adjusting suction force applied to the print medium (¶0035-¶0037) but fails to teach or suggest execute a first switching process of switching the suction force applied to the circumferential surface from the first suction force to the second suction force while rotating the belt, in a case where a leading end of the sheet has reached the fixing nip portion in a state in which the sheet is nipped by the transfer nip portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Jessica L Eley/             Examiner, Art Unit 2852